DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed.
Claim 1 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A sheet feeding apparatus, comprising: 
an electrical component; 
a main frame; 
a side plate which forms a part of the main frame; 
a sheet cassette supported to the main frame so as to be withdrawable from the main frame, and including a main body portion made of a resin; 
an electric circuit board arranged on an opposite side to the sheet cassette with respect to the side plate, and configured to supply power to the electrical component; 
an upper support portion formed integrally with the side plate, and configured to support the electric circuit board; 
an upper opening portion provided in the side plate in a vicinity of the upper support portion; 
a lower support portion provided to a separate part mounted to the side plate, and configured to support the electric circuit board; and 
a lower opening portion provided between the side plate and the separate part, wherein all line segments having a length of 50 mm or less of line segments starting from arbitrary points in the main body portion of the sheet cassette, passing through arbitrary points in the upper opening portion, and extending until reaching the electric circuit board form an angle of 450 or more with respect to a vertical line extending from bottom to top along a gravity direction, and wherein the lower opening portion has a dimension of 5 mm or less with respect to every direction or a width of 1 mm or less.
Niepmann (US 6,327,155) teaches a printed circuit card assembly for preventing flame spread in an equipment assembly includes a printed circuit board having first and second sides, at least one of the first and second sides of the printed circuit board adapted for mounting a plurality of electronic components thereon; and a heat absorbing flame resistant shield facing one side of the printed circuit board for absorbing heat energy from an adjacent printed circuit card assembly thereby reducing heat transfer to the printed circuit board.
However, Niepmann does not teach the invention as claimed, especially a lower opening portion provided between the side plate and the separate part, wherein all line segments having a length of 50 mm or less of line segments starting from arbitrary points in the main body portion of the sheet cassette, passing through arbitrary points in the upper opening portion, and extending until reaching the electric circuit board form an angle of 450 or more with respect to a vertical line extending from bottom to top along a gravity direction, and wherein the lower opening portion has a dimension of 5 mm or less with respect to every direction or a width of 1 mm or less.
Akiba (US 2014/0371359) teaches a  recycled resin composition includes polystyrene collected from wasted home electric appliances in an amount of from 51 to 84% by weight, unused polystyrene in an amount of from 11 to 39% by weight, an impact modifier in an amount of from 2 to 4% by weight, and a phosphorous flame retardant in an amount of from 6 to 19% by weight. 
However, Akiba does not teach the invention as claimed, especially a lower opening portion provided between the side plate and the separate part, wherein all line segments having a length of 50 mm or less of line segments starting from arbitrary points in the main body portion of the sheet cassette, passing through arbitrary points in the upper opening portion, and extending until reaching the electric circuit board form an angle of 450 or more with respect to a vertical line extending from bottom to top along a gravity direction, and wherein the lower opening portion has a dimension of 5 mm or less with respect to every direction or a width of 1 mm or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675